

116 HR 7919 IH: National Response to Exploitation and Sexual Abuse of Children in Un­ad­dressed Emergencies Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7919IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Spanberger (for herself and Mr. Cline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to convene a national working group to study proactive strategies and needed resources for the rescue of children from sexual exploitation and abuse, and for other purposes.1.Short titleThis Act may be cited as the National Response to Exploitation and Sexual Abuse of Children in Un­ad­dressed Emergencies Act or the Child RESCUE Act.2.FindingsCongress finds the following:(1)The growing international trade in child abuse imagery creates demand and incentive for the sexual assault of children throughout the United States.(2)United States law enforcement efforts to combat child sexual exploitation have the potential to help multiple distinct groups of victims, including children depicted in the imagery itself who are still being assaulted; children and adults whose past victimization is being viewed and shared online; and children who are being sexually assaulted by adults who could be interdicted while accessing or sharing illegal imagery online.(3)In 2006, Congressional hearings of the Committee on Energy and Commerce of the House of Representatives, the Department of Justice, Federal Bureau of Investigation, and State law enforcement leaders estimated that there are hundreds of thousands of adults in the United States engaging in child sexual abuse material crimes.(4)A growing body of research—including academic studies, analysis by the United States Sentencing Commission, and findings by law enforcement polygraphers—indicates that a majority of individuals possessing and sharing child sexual abuse material are dual offenders, who both possess illegal imagery and also commit contact offenses.(5)According to the National Association to Protect Children, identifying dual offenders through proactive police investigations is one of the most effective strategies for child sexual abuse prevention available. By using technology-assisted policing strategies, law enforcement can follow the trail of illegal imagery to the locations of offenders who have a sexual interest in children, enabling the rescue of current victims and interrupting future assaults.(6)Despite this historic opportunity to locate child sexual predators and rescue children, United States law enforcement is increasingly unable to conduct proactive investigations aimed at finding the most dangerous predators. According to the National Center for Missing and Exploited Children, leads from electronic service providers and the public grew exponentially over the past decade, from 500,000 in 2008 to 18.4 million in 2018. This influx of reports has overwhelmed law enforcement agencies and task forces, forcing them to limit proactive investigations.(7)While continued, rapid response to leads from electronic service providers and the public is essential, increasing child rescues also requires United States law enforcement to increase and improve its capacity to conduct victim-centric, pro­ac­tive investigations of suspects it believes have the highest likelihood of being contact offenders.3.Establishment of working group(a)In generalNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish a national working group, to be known as the U.S. Commission on Children in Imminent Danger, to study proactive policing strategies and resource needs to rescue children in the United States who are—(1)victims of child sexual abuse material; or(2)victims of sexual abuse by individuals who are also engaged in child sexual abuse material crimes.(b)PriorityIn carrying out the study described in subsection (a), the U.S. Commission on Children in Imminent Danger shall give priority to investigative leads that indicate the possibility of identifying or rescuing child victims.4.Duties of the working groupIn carrying out the study described in section 3, the working group shall—(1)develop estimates of the total number of adults in the United States who are committing crimes involving the production, distribution, receipt, or possession of child sexual abuse material, including the number of such individuals who—(A)could be interdicted by Federal, State, and local law enforcement if sufficient funding resources were available; and(B)are committing crimes involving sexual contact with children;(2)develop estimates of the total number of minor victims of child sexual abuse in the United States, disaggregated by age range, who—(A)could be located and protected from further abuse through the interdiction of individuals committing offenses described in paragraph (1); or(B)are likely to become victims of contact sexual offenses by adults committing offenses described in paragraph (1), in the 10-year period beginning on the date of enactment of this Act;(3)develop estimates and descriptions of the funding, resources, and proactive strategies necessary for Federal, State, and local law enforcement to successfully locate and protect minor victims described in paragraph (2); and(4)provide additional analysis and nonduplicative estimates of—(A)the number of adults who were arrested by Federal, State, and local agencies during the 5-year period before the date of enactment of this Act, by year, for any of the offenses described in paragraph (1);(B)the number of adults who were prosecuted federally and in the States during the 5-year period before the date of enactment of this Act, by year, for any of the offenses described in paragraph (1);(C)the estimated number of unidentified victims depicted in child abuse imagery that is known to the National Center for Missing and Exploited Children; and(D)the number and percentage of offenses, as described in paragraph (1) of this section, that are committed by adults in a position of trust or authority, including analysis of potential proactive strategies that could be used by social service agencies and other child abuse investigators to detect both child exploitation and contact sexual offenses by offenders described in paragraph (1).5.Members of the working group(a)In generalThe working group shall be composed of such representatives of Federal departments and agencies, non-Federal law enforcement agencies, and nongovernmental organizations as the Attorney General considers appropriate. The Attorney General shall invite the following individuals to be members of the working group:(1)Three representatives from State or local grantees of the Internet Crimes Against Children task force program with extensive, direct experience conducting proactive, online undercover investigations, including use of specialized tools for peer-to-peer investigations.(2)A representative of the Department of Justice Child Exploitation and Obscenity Section.(3)The Department of Justice’s National Coordinator for Child Exploitation Prevention and Interdiction.(4)A representative of the Behavioral Analysis Unit of the United States Marshals Service or a designee.(5)A Special Agent of the United States Homeland Security Investigations with expertise in proactive online investigations.(6)A representative of the Cyber Crimes Center Victim Identification Lab of United States Homeland Security Investigations.(7)A Special Agent of the Federal Bureau of Investigation with expertise in proactive online investigations and the use of polygraphs in child sexual abuse material investigations.(8)A representative of the Innocent Images program of the Federal Bureau of Investigation with expertise in child victim identification.(9)A Special Agent of the United States Secret Service with expertise in investigations of child sexual abuse material.(10)A Special Agent of the United States Postal Inspection Service with expertise in investigations of child sexual abuse material.(11)At the election of the head of the relevant entity—(A)a representative of the Internet Crimes Against Children and the Child Protection System at the National Criminal Justice Training Center with subject matter expertise on child sexual exploitation and abuse investigations;(B)a representative of the Child Protection System (formerly Operation Fairplay) at the Child Rescue Coalition with subject matter expertise on child sexual exploitation and abuse investigations;(C)a representative of the National Association to Protect Children, with subject matter expertise on child sexual exploitation and abuse;(D)a representative of the National Center for Missing and Exploited Children, with subject matter expertise on child sexual exploitation and abuse; and(E)a representative of the Rape, Abuse & Incest National Network, with subject matter expertise on child sexual exploitation and abuse. (b)Continuation of membershipIf a member of a working group was appointed based on membership in an agency or organization and the member ceases to be a member of such agency or organization, such member shall cease to be a member of the working group on the date on which the member ceases to be a member of such agency or organization. (c)TermsEach member should be appointed for the life of the working group. (d)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the working group shall be filled in the manner in which the original appointment was made.(e)CompensationMembers of the working group shall serve without pay.(f)QuorumA simple majority of the members constitutes a quorum, but a lesser number may hold hearings.(g)ChairpersonThe Chairperson of the working group shall be the director of the Child Exploitation and Obscenity Section of the Department of Justice.(h)MeetingsThe working group shall hold virtual meetings monthly, and any subgroup of the working group shall hold additional meetings as necessary.6.Staff of working group; experts and consultants(a)StaffThe Chairperson of the working group may appoint and fix the pay of additional personnel as the Chairperson considers appropriate. (b)Experts and consultantsThe Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(c)DetaileesUpon request of the Chairperson, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the working group to assist it in carrying out its duties under this Act.7.Powers of working group(a)Hearings and sessionsThe working group may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the working group considers appropriate. The working group may administer oaths or affirmations to witnesses appearing before it.(b)Powers of members and agentsAny member or agent of the working group may, if authorized by the Chairperson, take any action which the working group is authorized to take by this section, including requesting information and data. (c)Obtaining official dataThe working group may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the working group, the head of that department or agency shall furnish that information to the working group.(d)MailsThe working group may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(e)Administrative support servicesUpon the request of the working group, the Administrator of General Services shall provide to the working group, on a reimbursable basis, the administrative support services necessary for the working group to carry out its responsibilities under this Act.8.ReportNot later than 210 days after the date of enactment of this Act, the working group shall submit to the Attorney General, the Committees on the Judiciary of the House of Representatives and the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, which shall contain a detailed statement of the findings and conclusions of the working group, together with its recommendations for legislation.9.Termination(a)In generalThe working group shall terminate 120 days after submission of the report under section 8, unless the Attorney General determines that such termination is not appropriate.(b)Reconvening groupIn the case that the working group terminates under subsection (a), the Attorney General may reconvene the working group in accordance with this Act.10.DefinitionsIn this Act:(1)Child sexual abuse materialThe term child sexual abuse material has the meaning given the term child pornography in section 2256 of title 18, United States Code. (2)Known to law enforcementThe term known to law enforcement means a Federal, State, or local law enforcement agency has evidence of a crime that can be attributed to a person or location, including an email address, internet protocol address, screen name, computer global unique identifier, phone number, or other information attributable to that person or location. (3)Proactive policingThe term pro­ac­tive policing means specialized, covert, or undercover investigations conducted by law enforcement involving people or organizations that law enforcement authorities have a reasonable suspicion to believe are engaged in criminal activity. For purposes of this Act, such investigations involve cases described under Federal child exploitation laws.